          Case 8-19-76260-ast                               Doc 126                Filed 10/07/19                      Entered 10/07/19 16:02:36



                                                                                      SCHUYLER G. CARROLL
                                                                                      Partner

                                                                                      345 Park Avenue                                   Direct    212.407.4820
                                                                                      New York, NY 10154                                Main      212.407.4000
                                                                                                                                        Fax       212.202.5431
                                                                                                                                        scarroll@loeb.com




October 7, 2019


Hon. Alan S. Trust
United States Bankruptcy Judge
United States Bankruptcy Court
Eastern District of New York
Alfonse M. D’Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

Re:        In re Absolut Facilities Management, et al., Case No. 19-76260 (AST)

Dear Judge Trust:

We represent Absolut Facilities Management, LLC and its affiliated debtor entities (collectively,
the “Debtors”), as debtors-in-possession in the above-referenced chapter 11 cases.

       PLEASE TAKE NOTICE that a continued hearing on the Debtors’ Emergency Motion for
Entry of Interim and Final Orders (I) Authorizing Debtors to (A) Obtain Postpetition Financing
Pursuant to 11 U.S.C. §§ 105, 361, 362, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), and 364(e)
and (B) Use Cash Collateral Pursuant to 11 U.S.C. § 363, (C) Granting Adequate Protection
Pursuant to 11 U.S.C. §§ 361, 362, 363, and 364, and (D) Scheduling Final Hearing Pursuant to
Bankruptcy Rules 4001(b) and (c) (Dkt. No. 4) and an initial hearing on the Debtors’ Emergency
Motion for Entry of Interim and Final Orders Authorizing the Debtors to Pay Certain Prepetition
Claims of Critical Vendors (Dkt. No. 10), will be held before the Honorable Alan S. Trust, United
States Bankruptcy Judge of the United States Bankruptcy Court for the Eastern District of New
York, Alfonse M. D’Amato Federal Courthouse, 290 Federal Plaza, Central Islip, New York 11722,
Courtroom 960 on October 10, 2019, at 1:30 p.m.

        PLEASE TAKE FURTHER NOTICE that anyone wishing to be heard respecting any of
the foregoing matters must attend the hearing. The hearing may be adjourned from time to time
in open court without further notice.

         PLEASE TAKE FURTHER NOTICE that if anyone would like to receive copies of any of
the motions set forth above, (a) they may access such documents online from either the
Bankruptcy Court’s electronic case filing system located at http://www.nyeb.uscourts.gov/ or
https://cases.primeclerk.com/absolutcare/, or (b) they may contact Schuyler G. Carroll, Esq.,
Daniel Besikof, Esq. or Noah Weingarten, Esq. at Loeb & Loeb LLP, 345 Park Avenue, New York,
New York 10154, by telephone at (212) 407-4000 or by e-mail at scarroll@loeb.com;
dbesikof@loeb.com; nweingarten@loeb.com.

Los Angeles          New York         Chicago        Nashville Washington, DC                   San Francisco           Beijing Hong Kong               www.loeb.com

For the United States offices, a limited liability partnership including professional corporations. For Hong Kong office, a limited liability partnership.
                                                                                                                                                                   18236835
     Case 8-19-76260-ast         Doc 126     Filed 10/07/19   Entered 10/07/19 16:02:36



                                                                                Hon. Alan S. Trust
                                                                                  October 7, 2019
                                                                                           Page 2




We thank the Court for its attention to this matter.

Respectfully yours,




Schuyler G. Carroll
Partner




                                                                                        18236835
